

115 HRES 718 IH: Condemning the actions taken by the Government of the Republic of Cameroon against Patrice Nganang and others, and for other purposes.
U.S. House of Representatives
2018-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 718IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2018Mr. Zeldin submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCondemning the actions taken by the Government of the Republic of Cameroon against Patrice Nganang
			 and others, and for other purposes.
	
 Whereas, on January 17, 2017, the Government of the Republic of Cameroon shut down mobile internet access to English-speaking regions of Cameroon after clashes involving separatists;
 Whereas, on October 1, 2017, the Department of State expressed serious concern over the Government of Cameroon’s use of force to restrict free expression and violence against protestors in the country’s English-speaking regions;
 Whereas the Office of the United Nations High Commissioner for Human Rights (OHCHR) publicly urged the Government of Cameroon to halt violence after 17 people had reportedly been killed and dozens wounded and arrested in demonstrations in the country’s English-speaking regions since October 1, 2017;
 Whereas the Government of Cameroon has retained control of electronic media by refusing to grant licenses to private radio and television stations and has intensified political attacks against the independent press;
 Whereas commenting unfavorably on political or human rights issues frequently results in official repercussions for writers and journalists in Cameroon;
 Whereas publishing material critical of the Government of Cameroon on political or human rights issues frequently results in official repercussions for writers and journalists;
 Whereas Patrice Nganang criticized the Government of Cameroon for its marginalization of English-speaking persons and publicly criticized President Biya on online media outlets;
 Whereas Patrice Nganang is highly educated, with a Ph.D. in comparative literature and is currently a professor of cultural studies and comparative literature at the State University of New York at Stony Brook;
 Whereas, on December 6, 2017, Patrice Nganang was arrested at Douala International Airport and charged with violating the antiterror law for insulting President Biya;
 Whereas Patrice Nganang was taken into custody and detained in the Kondengui Central Prison in Yaoundé, Cameroon, for approximately 20 days;
 Whereas the Government of Cameroon delayed a public hearing for Patrice Nganang and neglected to issue a warrant of criminal charges;
 Whereas hundreds of English-speaking detainees have been beaten or mistreated in custody; Whereas these actions of the Government of Cameroon constitute gross and reprehensible violations of international law and basic human rights;
 Whereas the police, gendarmerie, and Government authorities reportedly continued to arrest and detain persons arbitrarily, often holding them for prolonged periods without charge or trial and at times incommunicado; and
 Whereas there are numerous documented accounts of citizens of Cameroon being imprisoned and beaten for publicly reporting on unrest in Cameroon’s English-speaking regions or criticizing President Biya: Now, therefore, be it
	
 That the House of Representatives— (1)strongly condemns the actions taken by the Government of the Republic of Cameroon against Patrice Nganang and the English-speaking minority of Cameroon;
 (2)affirms that the United States continues to hold the Government of Cameroon responsible for upholding all the rights of its citizens, regardless of political views or beliefs; and
 (3)urges the Government of Cameroon to extend to all of Cameroon’s citizens, including political dissidents, the rights guaranteed by the Universal Declaration of Human Rights of the United Nations and other international covenants on human rights, including the freedoms of expression with equal protection under law.
			